STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0622
VERSUS

KEISHA D. LEBLANC AUGUST 12, 2022
In Re: Keisha D. LeBlanc, applying for supervisory writs,

18th Judicial District Court, Parish of West Baton
Rouge, No. 220,134.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. The purpose of a preliminary examination is
not to determine the sufficiency of the charges against a
defendant. In this case, the district court did not find
probable cause and ordered, as required by law, that relator be
released from her bond obligation. At that point, the purpose
of the preliminary examination had been fulfilled.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

Aswl)

DEPUTY CLERK OF COURT
FOR THE COURT